


Exhibit 10.1

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS AGREEMENT, effective as of August 22, 2011, is made by and between CF
Industries Holdings, Inc., a Delaware corporation (the “Company”), and Dennis P.
Kelleher (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS, the Board recognizes that the possibility of a Change in Control exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.                                       Defined Terms.  The definitions of
capitalized terms used in this Agreement are provided in the last Section
hereof.

 

2.                                       Term of Agreement.  This Agreement
shall become effective upon execution, and the Term shall continue in effect
through December 31, 2012; provided, however, that commencing on January 1, 2012
and each January 1 thereafter, the Term shall automatically be extended for one
additional year unless, not later than September 30 of the preceding year, the
Company or the Executive shall have given notice not to extend the Term; and
further provided, however, that if a Change in Control shall have occurred
during the Term, the Term shall expire no earlier than twenty-four (24) months
beyond the month in which such Change in Control occurred.

 

3.                                       Company’s Covenants Summarized.  In
order to induce the Executive to remain in the employ of the Company and in
consideration of the Executive’s covenants set forth in Section 4 hereof, the
Company agrees, under the conditions described herein, to pay the Executive the
Severance Payments and the other payments and benefits described herein.  Except
as provided in Section 9.1 hereof, no Severance Payments shall be payable under
this Agreement unless there shall have been (or, under the terms of the second
sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term.  This Agreement shall not be construed as

 

--------------------------------------------------------------------------------


 

creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.

 

4.                                       The Executive’s Covenants.  The
Executive agrees that, subject to the terms and conditions of this Agreement, in
the event of a Potential Change in Control during the Term, the Executive will
remain in the employ of the Company until the earliest of (i) a date which is
six (6) months from the date of such Potential Change in Control, (ii) the date
of a Change in Control, (iii) the date of termination by the Executive of the
Executive’s employment for Good Reason or by reason of death, Disability or
Retirement, or (iv) the termination by the Company of the Executive’s employment
for any reason.

 

5.                                       Compensation Other Than Severance
Payments.

 

5.1                                 Following a Change in Control and during the
Term, during any period that the Executive fails to perform the Executive’s
full-time duties with the Company as a result of incapacity due to physical or
mental illness, the Company shall pay the Executive’s full salary to the
Executive at the rate in effect at the commencement of any such period, together
with all compensation and benefits payable to the Executive under the terms of
any compensation or benefit plan, program or arrangement maintained by the
Company during such period (other than any disability plan), until the
Executive’s employment is terminated by the Company for Disability.

 

5.2                                 If the Executive’s employment shall be
terminated for any reason following a Change in Control and during the Term, the
Company shall pay the Executive’s full salary to the Executive through the Date
of Termination at the rate in effect immediately prior to the Date of
Termination or, if higher, the rate in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, together with
all compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company’s compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason.

 

5.3                                 If the Executive’s employment shall be
terminated for any reason following a Change in Control and during the Term, the
Company shall pay to the Executive the Executive’s normal post-termination
compensation and benefits as such payments become due.  Such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company’s retirement, insurance and other compensation or benefit
plans, programs and arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the occurrence of the first event or circumstance constituting Good
Reason.

 

2

--------------------------------------------------------------------------------


 

6.                                       Severance Payments.

 

6.1                                 If the Executive’s employment is terminated
following a Change in Control and during the Term, other than (A) by the Company
for Cause, (B) by reason of death or Disability, or (C) by the Executive without
Good Reason, then the Company shall pay the Executive the amounts, and provide
the Executive the benefits, described in this Section 6.1 (“Severance Payments”)
and Section 6.2, in addition to any payments and benefits to which the Executive
is entitled under Section 5 hereof.  For purposes of this Agreement, the
Executive’s employment shall be deemed to have been terminated following a
Change in Control by the Company without Cause or by the Executive with Good
Reason, if (i) the Executive’s employment is terminated by the Company without
Cause prior to a Change in Control (whether or not a Change in Control ever
occurs) and such termination was at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control, (ii) the Executive terminates his employment for
Good Reason prior to a Change in Control (whether or not a Change in Control
ever occurs) and the circumstance or event which constitutes Good Reason occurs
at the request or direction of such Person, or (iii) the Executive’s employment
is terminated by the Company without Cause or by the Executive for Good Reason
and such termination or the circumstance or event which constitutes Good Reason
is otherwise in connection with or in anticipation of a Change in Control
(whether or not a Change in Control ever occurs).

 

(A)                              In lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Executive, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to two times the sum
of (i) the Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus pursuant to any annual bonus or incentive plan maintained by
the Company in respect of the fiscal year in which the Date of Termination
occurs or, if higher, the fiscal year in which the first event or circumstance
constituting Good Reason occurs.

 

(B)                                For thetwenty-four (24) month period
immediately following the Date of Termination, the Company shall arrange to
provide the Executive and his dependents life, disability, accident and health
insurance benefits substantially similar to those provided to the Executive and
his dependents immediately prior to the Date of Termination or, if more
favorable to the Executive, those provided to the Executive and his dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater after tax cost to the Executive than the
after tax cost to the Executive immediately prior to such date or occurrence;
provided, however, that, unless the Executive consents to a different method,
such health insurance benefits shall be provided through a third-party insurer. 
Benefits otherwise receivable by the Executive pursuant to this
Section 6.1(B) shall be reduced to the

 

3

--------------------------------------------------------------------------------


 

extent benefits of the same type are received by or made available to the
Executive during the twenty-four (24) month period following the Executive’s
termination of employment (and any such benefits received by or made available
to the Executive shall be reported to the Company by the Executive); provided,
however, that the Company shall reimburse the Executive for the excess, if any,
of the after tax cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason.

 

(C)                                In addition to the benefits to which the
Executive is entitled under each DC Pension Plan, the Company shall pay the
Executive a lump sum amount, in cash, equal to the sum of (1) the amount that
would have been contributed or allocated to each DC Pension Plan by the Company
on the Executive’s behalf (without regard to whether such amount would be
vested) during the two years immediately following the Date of Termination,
determined (x) as if the Executive made the maximum permissible contributions
thereto during such period, (y) as if the Executive earned compensation during
such period at a rate equal to the Executive’s compensation (as defined in the
DC Pension Plans) during the twelve (12) months immediately preceding the Date
of Termination or, if higher, during the twelve months immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, and
(z) without regard to any amendment to the DC Pension Plans made subsequent to a
Change in Control and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of benefits thereunder and
(2) all other amounts credited to the Executive’s account under each DC Pension
Plan to the extent such amounts were unvested on the Date of Termination.

 

(D)                               If the Executive would have become entitled to
benefits under the Company’s post-retirement health care or life insurance
plans, as in effect immediately prior to the Date of Termination or, if more
favorable to the Executive, as in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, had the
Executive’s employment terminated at any time during the period of twenty-four
(24) months after the Date of Termination, the Company shall provide such
post-retirement health care or life insurance benefits to the Executive and the
Executive’s dependents commencing on the later of (i) the date on which such
coverage would have first become available and (ii) the date on which benefits
described in subsection (B) of this Section 6.1 terminate.  If the operation of
this Section 6.1(D) would result in adverse tax consequences to the Executive as
a result of the Executive’s participation in the Company’s post-retirement
health care or life insurance plans, the Company shall instead provide
substantially similar benefits and coverage through a third party insurer.

 

(E)                                 The Company shall provide the Executive with
outplacement services suitable to the Executive’s position for a period of two

 

4

--------------------------------------------------------------------------------


 

years or, if earlier, until the first acceptance by the Executive of an offer of
employment.

 

(F)                                 Notwithstanding any provision of any annual
or long-term incentive plan to the contrary, the Company shall pay to the
Executive a lump sum amount, in cash, equal to the sum of (i) any unpaid
incentive compensation which has been allocated or awarded to the Executive for
a completed fiscal year or other measuring period preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion to the Date of Termination of the aggregate
value of all contingent incentive compensation awards to the Executive for all
then uncompleted periods under any such plan, calculated as to each such award
by multiplying the award that the Executive would have earned on the last day of
the performance award period, assuming the achievement, at the target level (or,
if greater, based on actual results to Date of Termination), of the individual
and corporate performance goals established with respect to such award, by the
fraction obtained by dividing the number of full months and any fractional
portion of a month during such performance award period through the Date of
Termination by the total number of months contained in such performance award
period.

 

6.2                                 (A)                              Whether or
not the Executive becomes entitled to the Severance Payments, if any of the
payments or benefits received or to be received by the Executive (including any
payment or benefits received in connection with a Change in Control or the
Executive’s termination of employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, excluding the Gross-Up Payment, being hereinafter referred to as the
“Total Payments”) will be subject to the Excise Tax, the Company shall pay to
the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the Gross-Up Payment, and after taking into account the phase out of
itemized deductions and personal exemptions attributable to the Gross-Up
Payment, shall be equal to the Total Payments.

 

(B)                                For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax, (i) all of the Total Payments shall be treated as “parachute
payments” (within the meaning of section 280G(b)(2) of the Code) unless, in the
opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the Executive
and selected by the accounting firm which was, immediately prior to the Change
in Control, the Company’s independent auditor (the “Auditor”), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of section 280G(b)(4)(A) of the Code, (ii) all “excess parachute
payments” within the meaning of section 280G(b)(l) of the Code shall be treated
as subject to the Excise Tax unless, in the opinion of Tax Counsel, such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered (within the meaning of section 280G(b)(4)(B) of the
Code) in excess of

 

5

--------------------------------------------------------------------------------


 

the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code.  For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the Date of Termination (or if there is
no Date of Termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 6.2), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(C)                                In the event that the Excise Tax is finally
determined to be less than the amount taken into account hereunder in
calculating the Gross-Up Payment, the Executive shall repay to the Company,
within five (5) business days following the time that the amount of such
reduction in the Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Executive),
to the extent that such repayment results in a reduction in the Excise Tax and a
dollar-for-dollar reduction in the Executive’s taxable income and wages for
purposes of federal, state and local income and employment taxes, plus interest
on the amount of such repayment at 120% of the rate provided in section
1274(b)(2)(B) of the Code.  In the event that the Excise Tax is determined to
exceed the amount taken into account hereunder in calculating the Gross-Up
Payment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within five (5) business days following the time that the amount of such
excess is finally determined.  The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.

 

6.3                                 The payments provided in subsections (A),(C)
and (F) of Section 6.1 hereof and in Section 6.2 hereof shall be made not later
than the fifth day following the date upon which the revocation period for the
release described in Section 6.6 expires (or, with respect to the payment
described in Section 6.2, if there is no Date of Termination, then the date on
which the Gross-Up Payment is calculated for purposes of Section 6.2 hereof);
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Executive or, in the case of
payments under Section 6.2 hereof, in accordance with Section 6.2 hereof, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder (or

 

6

--------------------------------------------------------------------------------


 

on all such payments to the extent the Company fails to make such payments when
due) at 120% of the rate provided in section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the thirtieth
(30th) day after the Date of Termination.  In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth (5th) business day after demand by the Company (together with interest
at 120% of the rate provided in section 1274(b)(2)(B) of the Code).  At the time
that payments are made under this Agreement, the Company shall provide the
Executive with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from Tax
Counsel, the Auditor or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement).  In the event
necessary to comply with the provisions of Section 409A of the Code and the
guidance issued thereunder, (a) reimbursements to Executive as a result of the
operation of Section 6.1(B) hereof shall be made not later than the end of the
calendar year following the year in which the reimbursable expense is incurred
and (b) if Executive is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code), any reimbursements to Executive as a result of
the operation of 6.1(B) hereof with respect to a reimbursable event within the
first six months following the Date of Termination shall be made as soon as
practicable following the date which is six months and one day following the
Date of Termination (subject to clause (a) of this sentence).

 

6.4                                 The Company also shall pay to the Executive
all legal fees and expenses incurred by the Executive in disputing in good faith
any issue hereunder relating to the termination of the Executive’s employment,
in seeking in good faith to obtain or enforce any benefit or right provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder.  Such payments shall be made within five (5)
business days after delivery of the Executive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.  The Executive’s reimbursement rights described in this
Section 6.4 shall remain in effect for the Executive’s lifetime, provided, that,
in order for the Executive to be entitled to reimbursement hereunder, the
Executive must submit the written reimbursement request described above within
180 days following the date upon which the applicable expense is incurred.

 

6.5                                 The Executive agrees that prior to and
following the Date of Termination, he shall retain in confidence any
confidential information known to him concerning the Company and its Affiliates
and their respective businesses for as long as such information is not publicly
disclosed.

 

6.6                                 Notwithstanding anything to the contrary,
all compensation and benefits payable to Executive pursuant to this Section 6
(other than Sections 6.2 and 6.4) are conditioned on receipt by the Company of
an executed release of claims by Executive in the form attached hereto as
Exhibit A and the expiration of any revocation period in

 

7

--------------------------------------------------------------------------------


 

such release.  In order to be entitled to such compensation and benefits, the
Executive must execute such release of claims within the consideration period
described in paragraph (d) in the form of release attached hereto as Exhibit A.

 

7.                                       Termination Procedures and Compensation
During Dispute.

 

7.1                                 Notice of Termination.  After a Change in
Control and during the Term, any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with Section 10 hereof.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.  Further, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i) or
(ii) of the definition of Cause herein, and specifying the particulars thereof
in detail.

 

7.2                                 Date of Termination.  “Date of Termination,”
with respect to any purported termination of the Executive’s employment after a
Change in Control and during the Term, shall mean (i) if the Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
full-time performance of the Executive’s duties during such thirty (30) day
period), and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
termination by the Company, shall not be less than thirty (30) days (except in
the case of a termination for Cause) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given).

 

7.3                                 Dispute Concerning Termination.  If within
fifteen (15) days after any Notice of Termination is given, or, if later, prior
to the Date of Termination (as determined without regard to this Section 7.3),
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be
extended until the earlier of (i) the date on which the Term ends or (ii) the
date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided, however, that the Date of Termination shall be
extended by a notice of dispute given by the Executive

 

8

--------------------------------------------------------------------------------


 

only if such notice is given in good faith and the Executive pursues the
resolution of such dispute with reasonable diligence.

 

7.4                                 Compensation During Dispute.  If a purported
termination occurs following a Change in Control and during the Term and the
Date of Termination is extended in accordance with Section 7.3 hereof, the
Company shall continue to pay the Executive the full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
salary) and continue the Executive as a participant in all compensation, benefit
and insurance plans in which the Executive was participating when the notice
giving rise to the dispute was given, until the Date of Termination, as
determined in accordance with Section 7.3 hereof.  Amounts paid under this
Section 7.4 are in addition to all other amounts due under this Agreement (other
than those due under Section 5.2 hereof) and shall not be offset against or
reduce any other amounts due under this Agreement.

 

8.                                       No Mitigation.  The Company agrees
that, if the Executive’s employment with the Company terminates during the Term,
the Executive is not required to seek other employment or to attempt in any way
to reduce any amounts payable to the Executive by the Company pursuant to
Section 6 hereof or Section 7.4 hereof.  Further, except as specifically
provided in Section 6.1(B) hereof, no payment or benefit provided for in this
Agreement shall be reduced by any compensation earned by the Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

 

9.                                       Successors; Binding Agreement.

 

9.1                                 In addition to any obligations imposed by
law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to terminate the Executive’s
employment for Good Reason after a Change in Control, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

 

9.2                                 This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the

 

9

--------------------------------------------------------------------------------


 

terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

 

10.                                 Notices.  For the purpose of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed, if to the Executive, to the address inserted below the Executive’s
signature on the final page hereof and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

 

To the Company:

 

CF Industries Holdings, Inc.

4 Parkway North, Suite 400

Deerfield, Illinois 60015-2590

 

Attention:  Vice President, Human Resources

 

11.                                 Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer as may be specifically designated by the Board.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or of any
lack of compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  This
Agreement supersedes any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof which have been
made by either party (including, but not limited to, the previous version of
this Agreement as it existed prior to the amendments referred to in the first
paragraph hereof); provided, however, that this Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive’s employment
with the Company only in the event that the Executive’s employment with the
Company is terminated on or following a Change in Control, by the Company other
than for Cause or by the Executive for Good Reason.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois.  All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections.  Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed.  The obligations
of the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 6 and 7 hereof) shall
survive such expiration.

 

10

--------------------------------------------------------------------------------


 

12.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

13.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

14.                                 Settlement of Disputes; Arbitration.  14.1
All claims by the Executive for benefits under this Agreement shall be directed
to and determined by the Board and shall be in writing.  Any denial by the Board
of a claim for benefits under this Agreement shall be delivered to the Executive
in writing and shall set forth the specific reasons for the denial and the
specific provisions of this Agreement relied upon.  The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied.  Notwithstanding the above,  in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator.

 

14.2                           Any further dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in Chicago, Illinois in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

15.                                 Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:

 

(A)                              “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

 

(B)                                “Auditor” shall have the meaning set forth in
Section 6.2 hereof.

 

(C)                                “Base Amount” shall have the meaning set
forth in section 280G(b)(3) of the Code.

 

(D)                               “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act.

 

(E)                                 “Board” shall mean the Board of Directors of
the Company.

 

11

--------------------------------------------------------------------------------


 

(F)                                 “Cause” for termination by the Company of
the Executive’s employment shall mean (i) the willful and continued failure by
the Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 7.1 hereof) that has not been cured within 30 days after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties, or
(ii) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise.  For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in or not
opposed to the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.

 

(G)                                “Change in Control” shall mean the first to
occur of:

 

(I)                                    any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of CF Industries Holdings, Inc.
(not including in the securities beneficially owned by such Person any
securities acquired directly from CF Industries Holdings, Inc. or any of its
subsidiaries) representing 25% or more of the combined voting power of CF
Industries Holdings, Inc.’s then outstanding securities; or

 

(II)                                the following individuals cease for any
reason to constitute a majority of the number of directors then serving on the
Board: individuals who, on the date of the initial public offering, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of CF Industries Holdings, Inc.) whose appointment or election by the
Board or nomination for election by CF Industries Holdings, Inc.’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

 

(III)                            there is consummated a merger or consolidation
of CF Industries Holdings, Inc. or any direct or indirect subsidiary of CF
Industries Holdings, Inc. with any other corporation, other than a merger or
consolidation immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority

 

12

--------------------------------------------------------------------------------


 

of the Board of the entity surviving such merger or consolidation or, if CF
Industries Holdings, Inc. or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof; or

 

(IV)                            the stockholders of CF Industries Holdings, Inc.
approve a plan of complete liquidation or dissolution of CF Industries
Holdings, Inc. or there is consummated an agreement for the sale or disposition
by CF Industries Holdings, Inc. of all or substantially all of CF Industries
Holdings, Inc.’s assets, other than (a) a sale or disposition by CF Industries
Holdings, Inc. of all or substantially all of CF Industries Holdings, Inc.’s
assets to an entity, at least 60% of the combined voting power of the voting
securities of which are owned by stockholders of CF Industries Holdings, Inc.
following the completion of such transaction in substantially the same
proportions as their ownership of CF Industries Holdings, Inc. immediately prior
to such sale or (b) other than a sale or disposition by CF Industries
Holdings, Inc. of all or substantially all of CF Industries Holdings, Inc.’s
assets immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred (1) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CF Industries Holdings, Inc. immediately prior to such
transaction or series of transactions continue to havesubstantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of CF Industries Holdings, Inc. immediately following such transaction or
series of transactions or (2) as a result of the initial public offering of the
Company’s common stock or any transactions or any events contemplated by such
offering.

 

(H)                               “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

(I)                                    “Company” shall mean CF Industries
Holdings, Inc., as applicable, and except in determining under Section 15(G)
hereof whether or not any Change in Control of the Company has occurred, shall
include any successor to its business and/or assets which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(J)                                   “DC Pension Plan” shall mean any
tax-qualified, supplemental or excess defined contribution plan maintained by
the Company and any other defined

 

13

--------------------------------------------------------------------------------


 

contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.

 

(K)                               “Date of Termination” shall have the meaning
set forth in Section 7.2 hereof.

 

(L)                                 “Disability”  shall be deemed the reason for
the termination by the Company of the Executive’s employment, if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from the full-time performance of the Executive’s duties
with the Company for a period of six (6) consecutive months, the Company shall
have given the Executive a Notice of Termination for Disability, and, within
thirty (30) days after such Notice of Termination is given, the Executive shall
not have returned to the full-time performance of the Executive’s duties.

 

(M)                            “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.

 

(N)                               “Excise Tax” shall mean any excise tax imposed
under section 4999 of the Code.

 

(O)                               “Executive” shall mean the individual named in
the first paragraph of this Agreement.

 

(P)                                 “Good Reason” for termination by the
Executive of the Executive’s employment shall mean the occurrence (without the
Executive’s express written consent which specifically references this
Agreement) after any Change in Control, or prior to a Change in Control under
the circumstances described in clauses (ii) and (iii) of the second sentence of
Section 6.1 hereof (treating all references in paragraphs (I) through
(VII) below to a “Change in Control” as references to a “Potential Change in
Control”), of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
paragraph (I), (V), (VI) or (VII) below, such act or failure to act is corrected
prior to the Date of Termination specified in the Notice of Termination given in
respect thereof:

 

(I)                                    the assignment to the Executive of any
duties inconsistent with the Executive’s status as an executive officer of the
Company or a substantial adverse alteration in the nature or status of the
Executive’s responsibilities from those in effect immediately prior to the
Change in Control including, without limitation, if the Executive was,
immediately prior to the Change in Control, an executive officer of a public
company, the Executive ceasing to be an executive officer of a public company;

 

(II)                                a reduction by the Company in the
Executive’s annual base salary as in effect on the date hereof or as the same
may be

 

14

--------------------------------------------------------------------------------


 

increased from time to time except for across-the-board salary reductions
similarly affecting all executives of the Company and all executives of any
Person in control of the Company;

 

(III)                            the relocation of the Executive’s principal
place of employment to a location more than 35 miles from the Executive’s
principal place of employment immediately prior to the Change in Control or the
Company’s requiring the Executive to be based anywhere other than such principal
place of employment (or permitted relocation thereof) except for required travel
on the Company’s business to an extent substantially consistent with the
Executive’s present business travel obligations;

 

(IV)                            the failure by the Company to pay to the
Executive any portion of the Executive’s current compensation or to pay to the
Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days after the
date demand for payment is made provided such compensation is due;

 

(V)                                the failure by the Company to continue in
effect any compensation plan in which the Executive participates immediately
prior to the Change in Control which is material to the Executive’s total
compensation unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount or timing of payment of benefits provided and the level
of the Executive’s participation relative to other participants, as existed
immediately prior to the Change in Control;

 

(VI)                            the failure by the Company to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of the Company’s pension, savings, life insurance,
medical, health and accident, or disability plans in which the Executive was
participating immediately prior to the Change in Control (except for across the
board changes similarly affecting all executives of the Company and all
executives of any Person in control of the Company), the taking of any other
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive the Executive of any material fringe benefit enjoyed
by the Executive at the time of the Change in Control, or the failure by the
Company to provide the Executive with the number of paid vacation days to which
the Executive is entitled with the Company in accordance with the vacation
policy applicable to the Executive in effect at the time of the Change in
Control; or

 

15

--------------------------------------------------------------------------------


 

(VII)                        any purported termination of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 7.1 hereof; for purposes of this Agreement, no such
purported termination shall be effective.  The Executive’s right to terminate
the Executive’s employment for Good Reason shall not be affected by the
Executive’s incapacity due to physical or mental illness.

 

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.  In order for Good Reason to exist hereunder, the Executive
must provide notice to the Company of the existence of the condition described
in clauses (I) through (VII) above within 90 days of the initial existence of
the condition (or, if later, within 90 days of the Executive’s becoming aware of
such condition), and the Company must have failed to cure such condition within
30 days of the receipt of such notice.

 

(Q)                               “Gross-Up Payment” shall have the meaning set
forth in Section 6.2 hereof.

 

(R)                                “Notice of Termination” shall have the
meaning set forth in Section 7.1 hereof.

 

(S)                                 “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) CF Industries
Holdings, Inc. or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of CF Industries, Inc. or any
of its Affiliates, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

(T)                                “Potential Change in Control” shall be deemed
to have occurred if the event set forth in any one of the following paragraphs
shall have occurred:

 

(I)                                    the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

 

(II)                                the Company or any Person publicly announces
an intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control;

 

(III)                            any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 15% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not

 

16

--------------------------------------------------------------------------------


 

including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates); or

 

(IV)                            the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

 

(U)                               “Retirement” shall be deemed the reason for
the termination by the Executive of the Executive’s employment if such
employment is terminated in accordance with the Company’s retirement policy,
including early retirement, generally applicable to its salaried employees.

 

(V)                                “Severance Payments” shall have the meaning
set forth in Section 6.1 hereof.

 

(W)                           “Tax Counsel” shall have the meaning set forth in
Section 6.2 hereof.

 

(X)                               “Term” shall mean the period of time described
in Section 2 hereof (including any extension, continuation or termination
described therein).

 

(Y)                                “Total Payments” shall mean those payments so
described in Section 6.2 hereof.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ STEPHEN R. WILSON

 

 

 

Stephen R. Wilson

 

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

/s/ DENNIS P. KELLEHER

 

 

 

Dennis P. Kelleher

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

(a)  Dennis P. Kelleher (“Executive”), for and in consideration of benefits
provided pursuant to the Change in Control Severance Agreement with CF
Industries Holdings, Inc. (collectively, referred to herein as the “Company”)
entered into effective as of August 22, 2011 and as amended thereafter (the
“Severance Agreement”), on behalf of Executive and Executive’s heirs, executors,
administrators, successors and assigns, voluntarily, knowingly and willingly
releases and discharges the Company and its parents, subsidiaries and affiliates
(collectively, the “Company Group”), together with their respective present and
former partners, officers, directors, employees and agents, and each of their
predecessors, heirs, executors, administrators, successors and assigns, and any
and all employee pension or welfare benefit plans of the Company, including
current and former trustees and administrators of these plans (collectively, the
“Company Releasees”) from any and all charges, complaints, claims, promises,
agreements, controversies, causes of action, demands, damages and liabilities
(“Claims”) of any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Company Releasees, jointly or severally, Executive or
Executive’s heirs, executors, administrators, successors or assigns everhad or
now have by reason of any matter, cause or thing whatsoever arising from the
beginning of time to the time Executive executes this release (the “Release”). 
This Release includes, without limitation, any Claims arising out of or relating
in any way to Executive’s employment or director relationship with the Company,
or the termination thereof, any Claims arising under any statute or regulation,
including but not limited to the Age Discrimination in Employment Act of
1967,Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, or the Employee Retirement Income Security Act of 1974, each as amended,
or any other federal, state or local law, regulation, ordinance or common law,
or under any policy, agreement, understanding or promise, written or oral,
formal or informal, between any Company Releasee and Executive.  Executive shall
not be entitled to any recovery, in any action or proceeding that may be
commenced on Executive’s behalf in any way arising out of or relating to the
matters released under this Release.  Notwithstanding the foregoing, nothing
herein shall release any Company Releasee from any Claim based on
(i) Executive’s rights under the Severance Agreement or any other agreement with
the Company (including, but not limited to, any stock option agreements), (ii)
any right or claim that arises after the date Executive executes this Release,
(iii) Executive’s eligibility for indemnification in accordance with applicable
laws or the certificate of incorporation or by-laws of the Company (or any
affiliate or subsidiary) or any applicable insurance policy, with respect to any
liability Executive incurs or incurred as a director, officer or employee of the
Company or any affiliate or subsidiary (including as a trustee, director or
officer of any employee benefit plan) or (iv) any rights Executive may have to
vested benefits under any employee benefit plan or program.

 

A-1

--------------------------------------------------------------------------------


 

(b)  Executive has been advised to consult with an attorney of Executive’s
choice prior to signing this Release, has done so and enters into this Release
freely and voluntarily.

 

[(c) Executive acknowledges that the Company has enclosed with this Release
information concerning (i) the ages and job titles of all employees who are
eligible to receive severance pay and (ii) the ages of all employees in the same
job classification or organizational unit who are not eligible to receive
severance pay.](1)

 

(d)  Executive has had at least [twenty-one (21)] [forty-five (45)](2) calendar
days to consider the terms of this Release.  Once Executive has signed this
Release, Executive has seven (7) additional days to revoke Executive’s consent
and may do so by writing to the Company as provided in Section 10 of the
Severance Agreement.  Executive’s Release shall not be effective, and no
payments or benefits shall be due under Section 6 of the Severance Agreement,
until the eighth day after Executive has executed this Release and returned it
to the Company, assuming that Executive has not revoked Executive’s consent to
this Release during such time (the “Revocation Date”).

 

(e)  In the event that any one or more of the provisions of this Release shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder thereof shall not in any way be affected or
impaired thereby.

 

(f)  This Release shall be governed by the law of the State of Illinois without
reference to its choice of law rules.

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Signed as of this     day of                   .

 

 

 

 

 

 

 

 

Dennis P. Kelleher

 

 

 

 

 

Signed as of this     day of                   .

 

 

 

--------------------------------------------------------------------------------

(1)                                  Note:  this paragraph is to be included
only for applicable group terminations or exit incentive programs.

 

(2)                                  Note:  use longer period for applicable
group terminations or exit incentive programs.

 

A-2

--------------------------------------------------------------------------------
